FTSD SA-1 10/14 SUPPLEMENT DATED OCTOBER 1, 2014 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED OCTOBER 1, 2014 OF FRANKLIN SHORT DURATION U.S. GOVERNMENT ETF Franklin ETF Trust The Statement of Additional Information is amended as follows: I. The “ Officers and Trustees” section on page 23 , is revised to add the following: Mary C. Choksi (1950) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since October 2014 112 Avis Budget Group Inc. (car rental), Omnicom Group Inc. (advertising and marketing communications services) and H.J. Heinz Company (processed foods and allied products) (1988-2006) Principal Occupation During at Least the Past 5 Years: Founding Partner and Senior Managing Director, Strategic Investment Group (investment management group) (1987–present); director of various companies; and formerly, Founding Partner and Managing Director, Emerging Markets Management LLC (investment management firm) (1987-2011); Loan Officer/Senior Loan Officer/Senior Pension Investment Officer, World Bank Group (international financial institution) (1977-1987). II. The “ Officers and Trustees – Board committees ” section on page 28, first paragraph is revised as follows: The board maintains two standing committees: the Audit Committee and the Nominating Committee. The Audit Committee is generally responsible for recommending the selection of the Fund’s independent registered public accounting firm (auditors), including evaluating their independence and meeting with such auditors to consider and review matters relating to the Fund’s financial reports and internal controls. The Audit Committee is comprised of the following independent trustees of the Fund: J. Michael Luttig, Larry D. Thompson, and John B. Wilson. The Nominating Committee is comprised of the following independent trustees of the Fund: Harris J. Ashton, Mary C. Choksi, Sam Ginn, Edith E. Holiday, J. Michael Luttig, Larry D. Thompson and John B. Wilson. III. The “ Officers and Trustees – Trustee qualifications ” section on page 29 is revised as follows: Information on the Fund’s officers and board members appears above including information on the business activities of board members during the past five years and beyond. In addition to personal qualities, such as integrity, the role of an effective Fund board member inherently requires the ability to comprehend, discuss and critically analyze materials and issues presented in exercising judgments and reaching informed conclusions relevant to his or her duties and fiduciary obligations. The board believes that the specific background of each board member evidences such ability and is appropriate to his or her serving on the Fund’s board. As indicated, Harris J.
